We are of opinion that the Administrator acted within his authority in promulgating section 57 of the regulations, which was in harmony with the State Residential Rent Law (L. 1946, eh. 274, as amd.) and designed to effectuate the purposes thereof, and that his determination that appellant’s apartment was under-occupied, within the definition of that term in section 57, was warranted by substantial evidence. We are also of the opinion, however, that there is insufficient proof in the record submitted, respecting the size, nature and extent of the proposed accommodations and the reasonable requirements of appellant and his immediate family, upon which to predicate a finding that such accommodations were adequate for appellant’s needs. A further hearing should be held, at which time the parties may submit additional evidence on that question; and findings of fact should be made by the Administrator in support of whatever determination he may reach upon the evidence. Nolan, P. J., Carswell and Schmidt, JJ., concur; Adel and Wenzel, JJ., dissent and vote to affirm. [See post, p. 1088.]